 

AT-138/EJ-125
ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO: 129842 . FOR COURT USE ONLY
name: Jan A, Gruen
rirMNaMe: Horner Law Group, PC
street aopress: 800 S, Broadway, Ste. 200
ery: Walnut Creek state: CA zip cone: 94.596 ;
TELEPHONE NO: (92.5) 943-6570 FAXNO: (92.5) 943-6888
E-MAIL ADDRESS: jpruen@hornerlawgroup.com - C

ATTORNEY FOR (namo: Jersey Architectural Door & Supply, Inc., Plaintiff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

U.S. DISTRICT COURT OF CALIFORNIA, EASTERN DISTRICT OF CALIFORNIA AU
sinter appRess. 3500 Tulare Street . G28 2019
MAILING ADDRESS; CLERK, y. s.
CITY AND Zi CODE: Fresno, CA 93721 EASTERN DisTa STRicT COURT
BRANCH NAME Fastern District of California, Fresno Division DER POFNIA
‘ u
PLAINTIFF Jersey Architectural Door & Supply, Inc. Were -—
DEFENDANT Ronald D, Patterson, an Individual, AEROPLATE CORP.
APPLICATION AND ORDER FOR APPEARANCE AND EXAMINATION CASE NUMBER:
ENFORCEMENT OF JUDGMENT [_ ] ATTACHMENT (Third Person)
Judgment Debtor [__] Third Person 1113-mo-00038-GSA
ORDER TO APPEAR FOR EXAMINATION
1, TO (name): ARROPLATE CORP,
2, YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. [xX] furnish Information to aid In enforcement of a money Judgment agalnst you,
b, [__] answer concerning property of the Judgment debtor In your possession or control or concerning a debt you owe the
judgment debtor.
c, [__] answer concerning property of the defendant In your possession or control or concerning a debt you owe the defendant
that Is subject to attachment. '
Date; September 27, 2019 Time: 10:00 a.m, Dept. or Div.: Rm.: 10
Address of court [Xx_] !s shown above [~_] Is:
3. This order may be served by a sheriff, marshal, registered process o or the following specially appointed person (name):
ow CP elr9 e 7
: ~“JODer
This order must be served not less than 10 days before the date set for the examination,
IMPORTANT NOTICES ON REVERSE
APPLICATION FOR ORDER TO APPEAR FOR EXAMINATION
4, [x] Original Judgment creditor [_] Assignees of record {__] Plaintiff who has a right to attach order
applies for an order requiring (name): Acroplate Corporation
to appear and furnish Information to aid In enforcement of the money Judgment or to answer concerning property or debt.
6, The person to be examined Is
a. x_] the judgment debtor.
b, [-_] a third person (1) who has possession or control of property belonging to the Judgment debtor or the defendant or (2) who
owes the Judgment debtor or the defendant more than $250, An affldavit supporting this application under Code of Clvil
Procedure section 491,110 or 708,120 Is attached.
6. The person to be examined resides or has a place of business in this county or within 160 miles of the place of examination,
7, {-_] This court Is not the court in which the money judgment Is entered or (attachment only) the court that issued the writ of
attachment. An affidavit supporting an application under Code of Clvil Procedure section 491.150 or 708.160 Is attached,
8, [__] The Judgment debtor has been examined within the past 120 days: An affidavit showing good cause for another examination
Is attached.
| declare under penalty of perjury under the laws of the State of Callfornia that the foreg
Date: ¢ “20 - IF
HH
Jan A, Gruen . :
(TYPE OR PRINT NAME) uw a “7 (SIGNATURE OF DECLARANT)
(Continued on revers6) 4 “Pago 4 of 2
Form Adopled for Mandatory Usa APPLICATION AND ORDERFOR Coda of Civil Procedura,
cl 1110, 708.410, 708,120, 708,
Pi OOIE 126 Rov: Jenny 4 2047] APPEARANCE AND EXAMINATION Be OO pemcolltongov

(Attachment—Enforcement of Judgment)
LexisNexis® Automated California Judicial Council Forms

 
 

1 || Jan A. Gruen, Esq., State Bar No. 129842
.HORNER LAW GROUP, PC

 

2 |) 800 S. Broadway, Suite 200
Walnut Creek, California 94596
3 || Telephone: (925) 943-6570
Facsimile: (925) 943-6888
4 ;
Attorneys for Plaintiff Jersey Architectural Door & Supply, Inc.
5
6
7
8 IN THE UNITED STATES DISTRICT COURT
9 FOR THE EASTERN DISTRICT OF CALIFORNIA
10 || JERSEY ARCHITECTURAL DOOR & No.: 1:13-mce-00038-GSA
SUPPLY, INC.,
11 NOTICE TO COMPEL ATTENDANCE OF
Plaintiff, JUDGMENT DEBTOR AEROPLATE
12 BEFORE THE COURT AND
Vs. -PRODUCE/BRING BOOKS, DOCUMENTS,
13 OR OTHER THINGS
RONALD D. PATTERSON, an individual;
14 |} AEROPLATE CORP. Date: September 27, 2019
Time: 10:00 a.m.
15 |’ Courtroom 10
16 Defendants. /
17 To Judgment Debtor AEROPLATE CORP., and its members, officers, directors and
18 employees:
19 NOTICE IS HEREBY GIVEN that AEROPLATE CORP. (hereinafter “Judgment

20 || Debtor”) is ordered to attend before the UNITED STATES DISTRICT COURT, FOR THE

21 || EASTERN DISTRICT OF CALIFORNIA, located at 2500 Tulare St., Courtroom 10, Fresno,

22 ll CA 93721, at 10:00 a.m. on September 27, 2019 (hereinafter “Hearing”), pursuant to the Order to
23 Appear for Examination served herewith to furnish information to aid in enforcement of a money
24 || judgment against Judgment Debtor.

25} ///

26 | ///

27 Yi!

28 || ///

-|-
HORNER LAW GROUP NOTICE TO COMPEL ATTENDANCE OF JUDGMENT DEBTOR AEROPLATECORP. BEFORE

Mtn re Cama 38 THE COURT AND BRINGING OF BOOKS, DOCUMENTS,

OR OTHER THINGS

 

 
 

rh

1 Judgment Debtor is hereby notified that pursuant to Federal Rule of Civil Procedure 69

2 || and California Code of Civil Procedure Section 1987(c) and 708.110, Judgment Debtor shall
3 || bring the following to the Hearing:
4 1. Judgment Debtor’s income for the past six (6) years; .
5 2. Any and all bank account statements and records in Judgment Debtor’s name for
6 || the past six (6) years up to the current date, whether such accounts are held jointly or individually
7 || or in a trust; |
8 3. Any and all current checkbooks and bank account books for accounts in Judgment
9 I! Debtor’s name;

10 |. 4. Any and all cancelled checks from all bank accounts in Judgment Debtor’s name

11 |] for the past six (6) years, whether such accounts are held jointly, individually or in trust;

12 5. Any and all of Judgment Debtor’s tax returns from the past six (6) years, whether
13 |] filed individually or jointly;

14 6. Any and all document from the past six (6) years reflecting any businesses,

15 || companies, LLC’s, corporations, partnerships, joint ventures, or other business entities in which
16 {| Judgment Debtor has an ownership interest, in whole or in part, or in which Judgment Debtor or
17 || is a member, shareholder, officer, director and/or employee;

18 7. Any and all documents from the past six (6) years reflecting any leasehold interest
19 || of Judgment Debtor in real property, as Landlord or Tenant;

20 8. Any and all accounting documents, accounting records, and accounting books for
21 || the past six (6) years, whether personal accounting or accounting for any companies, LLC’s,

22 || corporations, partnerships, joint ventures, or other business entities owned in whole or in part by |
23 || Judgment Debtor or in which Judgment Debtor is a member, shareholder, officer, director and/or
24 || employee;

25 9. Any and all documents pertaining to Judgment Debtor’s real property interests,

26 || whether individual, joint or in trust, including but not limited to documents showing the value,
27 || description, and location of any such real property and any income received in connection

28 || therewith along with the name address and telephone number of any lessees or tenants;

-2-
eee aW grou NOTICE TO COMPEL ATTENDANCE OF JUDGMENT DEBTOR AEROPLATECORP. BEFORE

ae eet Cam 8 THE COURT AND BRINGING OF BOOKS, DOCUMENTS,

OR OTHER THINGS

 

 
 

1 10. Any and all documents evidencing the names and addresses of any and all other

2 || creditors of the Judgment Debtor, including but not limited to the respective amounts owed by
3 || Judgment Debtor to each creditor;
4 11. — Any and all documents evidencing the names and addresses of any and all debtors
5 || owing any amount to the Judgment Debtor, including but not limited to the respective amounts
6 ‘|| owed by each debtor to Judgment Debtor;
7 12. Any and all documents evidencing any liens or encumbrances against real
8 || property in which Judgment Debtor holds any interest individually, jointly, in partnership or in
9 I trust;
10 13. Any and all documents evidencing any liens or encumbrances against personal

11 |] property which Judgment Debtor holds any interest;

12 14. Any and all vehicle title documents in Judgment Debtor’s name;

13 15. Any and all documents which evidence the transfer of any rights or interests in .
14 |] any real property owned in whole or in part at any time within the last ten (10) years, by

15 || Judgment Debtor individually, jointly, in partnership or in trust;

16 16. — Any and all documents pertaining to personal property items and/or assets of

17 | Judgment Debtor valued at over $500.00, including but not limited to the value, description, and
18 |{ location of any such items and/or assets;

19 17. Any and all documents which describe personal property items and/or assets of
20 |j Judgment Debtor valued at over $500.00 transferred by Judgment Debtor within the past six (6)

21 || years, including the consideration paid for each such transfer;

22 18. Any and all documents relating to any lawsuits filed against Judgment Debtor;
23 19. Any and all documents relating to any lawsuits filed by Judgment Debtor;

24 20. Any and all documents relating to any judgments obtained against Judgment

25 -|] Debtor;

26 21. Any and all documents relating to any judgments obtained in favor of Judgment
27 || Debtor; |

28 22. Any and all documents relating to the officers and directors of Judgment Debtor;

-3-
HORNER LAW GROUP NOTICE TO COMPEL ATTENDANCE OF JUDGMENT DEBTOR AEROPLATECORP. BEFORE

Mena re cama n98 THE COURT AND BRINGING OF BOOKS, DOCUMENTS,

OR OTHER THINGS

 

 
 

HORNER LAW GROUP
800 S, Broodway, Suite 200
Walnut Creek, California 94596

22
23
24
25
26
27
28

 

23. Any and all documents relating to real property, bank accounts, ownership interest
in Judgment Debtor or any other company in which Judgment Debtor has an ownership interest,
leasehold interests, accounting documents, accounting records, and accounting books for the past
six (6) years, whether personal accounting or accounting for any companies, LLC’s, corporations,
partnerships, joint ventures, or other business entities owned in whole or in part by John D. Craig
or in which John D. Craig is a member, shareholder, officer, director and/or employee;

24. Any and all documents relating to real property, bank accounts, ownership interest
in Judgment Debtor or any other company in which Judgment Debtor has an ownership interest,
leasehold interests, accounting documents, accounting records, and accounting books for the past |
six (6) years, whether personal accounting or accounting for any companies, LLC’s, corporations,
partnerships, joint ventures, or other business entities owned in whole or in part by John D. Craig
or in which John D. Craig is a member, shareholder, officer, director and/or employee;

25. Any and all documents relating to real property, bank accounts, ownership interest
in Judgment Debtor or any other company in which Judgment Debtor has an ownership interest,
leasehold interests, accounting documents, accounting records, and accounting books for the past
six (6) years, whether personal accounting or accounting for any companies, LLC’s, corporations,
partnerships, joint ventures, or other business entities owned in whole or in part by William
Frederick “Bill” Williams or in which William Frederick “Bill” Williams is a member,
shareholder, officer, director and/or employee

26. Any and all documents relating to real property, bank accounts, ownership interest
in Judgment Debtor or any other company in which Judgment Debtor has an ownership interest,
leasehold interests, accounting documents, accounting records, and accounting books for the past
six (6) years, whether personal accounting or accounting for any companies, LLC’s, corporations,
partnerships, joint ventures, or other business entities owned in whole or in part by Denis Gibbs
or in which Denis Gibs is a member, shareholder, officer, director and/or employee and

27. Any and all documents relating to real property, bank accounts, ownership interest
in Judgment Debtor or any other company in which Judgment Debtor has an ownership interest,

leasehold interests, accounting documents, accounting records, and accounting books for the past

-4-
NOTICE TO COMPEL ATTENDANCE OF JUDGMENT DEBTOR AEROPLATECORP. BEFORE

THE COURT AND BRINGING OF BOOKS, DOCUMENTS,

OR OTHER THINGS

 
 

I || six (6) years, whether personal accounting or accounting for any companies, LLC’s, corporations,
2 || partnerships, joint ventures, or other business entities owned in whole or in part by any member,
3 || shareholder, officer, director and/or employee of Judgment Debtor.

4 In the event of noncompliance with this notice, the parties shall have such rights, and the
5 || court may make such orders, including imposition of sanctions, as in the case of a subpoena for
attendance before the court.

Date: August 20, 2019 HORNER LAW GROUP, PC

» Quatlhor>

J ! Gruen
10 ttofneys for Plaintiff,
i Jersey Architectural Door & Supply, Inc.

Oo FS Ns NH

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

; -5-
Bo ay GROUP NOTICE TO COMPEL ATTENDANCE OF JUDGMENT DEBTOR AEROPLATECORP. BEFORE
Nisan Grek Caomin 2298 THE COURT AND BRINGING OF BOOKS, DOCUMENTS,

OR OTHER THINGS

 

 
